Citation Nr: 1216230	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  10-32 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Whether the Veteran is considered to have been a fugitive felon during the period from December 27, 2001 to May 18, 2009, for VA compensation and pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from May 1991 to February 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 decisional letter of the White River Junction, Vermont, Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2009, a hearing was held before a Decision Review Officer (DRO).  In July 2011, a Travel Board hearing was held before the undersigned.  Transcripts of both hearings are associated with the claims file.  In September 2011, the appeal was remanded to obtain an opinion on the matter from the VA Regional Counsel for Boston, Massachusetts.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On November 27, 1990 a warrant was issued for the Veteran's arrest after she violated the terms of her probation stemming from a felony larceny conviction by the Trial Court of Massachusetts District Court Department in Brockton, Massachusetts (Brockton District Court).  

2.  On May 18, 2009, the Brockton District Court, recalled the warrant; however, this rescision of the warrant was not retroactive.  

3.  The Veteran was a fugitive felon from December 27, 2001 (the effective date of the statute barring the payment of VA compensation and pension benefits to fugitive felons) to May 18, 2009 (the date that the warrant was rescinded).


CONCLUSION OF LAW

The Veteran is considered to have been a fugitive felon from December 27, 2001 to May 18, 2009, for VA compensation and pension purposes.  38 U.S.C.A. §§ 5313B (West 2002); 38 C.F.R. § 3.665(n) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In the instant appeal, there is no dispute as to the relevant facts and the law is controlling.  Because the law, and not the evidence, is dispositive of this claim, the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  Furthermore, the issue here does not arise from the receipt of a "substantially complete application" from the Veteran under 38 U.S.C.A. § 5103(a), but rather, arises by action of law under 38 U.S.C.A. § 5313, which requires a reduction of benefits for certain incarcerated veterans.  Thus, the VCAA is not applicable to this appeal, and further discussion of compliance with the VCAA is not required.

However, regulations at 38 C.F.R. § 3.665(a) require VA to notify the veteran that his/her benefits are subject to reduction due to his/her incarceration, of the rights of the person's dependents to an apportionment while the person is incarcerated, and the conditions under which payments to the person may be resumed upon release from incarceration.  And, according to 38 C.F.R. § 3.103(b)(2), no award of compensation shall be reduced or otherwise adversely affected unless the beneficiary has been notified of such adverse action and has been provided a period of 60 days in which to submit evidence for the purpose of showing that the adverse action should not be taken.

The Veteran has argued that she was not provided adequate notice of the suspension of her benefits because the notice was sent to an incorrect address and she ultimately received the notice by facsimile from a third party (See February 2009 transcript of DRO hearing).  Notwithstanding the method in which she received such notice, the Veteran acknowledges having eventually received the notice.  Review of the record shows that conversations with the Veteran (including an informal conference at the RO on June 23, 2008 and a telephone conversation on September 5, 2008) as well as letters in January, March, and July 2008 informed her of the proposed action to stop her disability compensation benefits effective December 27, 2001 and what she could do to avoid such action.  Thus, it cannot be argued that she was not notified of the consequences of her fugitive felon status and allowed an opportunity to submit evidence to prevent the adverse action from being implemented.  [Notably, a November 2008 memorandum from the RO notes that "there is sufficient evidence showing that the Veteran purposefully alternates between" two addresses and "there are multiple reports of contact and additional notes specifically identifying the constant and consistent changes between the two adresses."]  

Similarly, the Veteran has claimed that she was not given an adequate hearing in connection with her claim because certain witnesses she had identified (at least nine individuals) were not present at the hearings (before a Decision Review Officer in February 2009 and the undersigned at a Travel Board hearing in July 2011).  However, VA is not required to ensure the presence of witnesses at hearings and the Veteran has been afforded ample opportunity to provide statements from individuals in support of her claim.  Also, she has submitted provisions from the Veterans Health Administration (VHA) regarding that office's Fugitive Felon Program and procedures to follow with respect to provision of medical care.  Those procedures are inapplicable to the Veterans Benefits Administration (VBA) and its determination of fugitive felon status with respect to the provision of disability benefits.  It is those provisions discussed above, which were complied with here.

Notably, a November 2011 letter by and on behalf of the Veteran requests a 60 day extension to respond to the October 2011 supplemental statement of the case.  A January 2012 letter from the RO granted the requested extension until February 26, 2012.  In addition, a March 2012 letter from the RO notified the Veteran that she had 90 days from the date of the letter, or the date that the Board promulgates a decision in her case, whichever comes first, to submit additional evidence concerning her appeal.  Over 60 days since the November 2011 letter has passed and no additional evidence concerning the Veteran's appeal has been received.  Given the extensive development undertaken by the RO and the fact that the appellant has pointed to no other evidence which has not been obtained, the Board finds that the record is ready for appellate review.

Factual Background, Legal Criteria and Analysis

The appellant contends that VA erred in severing her benefits and creating an overpayment on the basis that she was a fugitive felon.  [Notably, the overpayment resulting from the termination of her benefits during this period is not before the Board on appeal.]  She asserts that the May 18, 2009, action by the Brockton District Court to recall the 1990 warrant, remove the default, and allow the Motion to Revise or Revoke Sentence is retroactive to the date of the issuance of the warrant in 1990.  She also contends that she should not be considered a fugitive felon during the time in question because the felony was committed when she was very young and prior to her active duty service, the default was ultimately removed, and she was "pardoned" by the Governor of Massachusetts.  The Veteran has testified that she was unaware of the outstanding warrant and never attempted to flee prosecution or conceal her whereabouts (she was in active duty status after 1990).  

Effective December 27, 2001, 38 U.S.C.A. § 5313B was enacted by Congress and provides that a veteran eligible for compensation benefits may not be paid such benefit for any period during which he/she is a fugitive felon.  The term fugitive felon means a person who is a fugitive by reason of (i) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 U.S.C.A. § 5313B; 38 C.F.R. § 3.665(n)(2).  The term "felony" includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.665(n)(3).

While fugitive is not specifically defined by the governing statute and regulation, Black's Law Dictionary defines "fugitive" as a person who flees or escapes; a refugee; or as a criminal suspect or a witness in a criminal case who flees, evades, or escapes arrest, prosecution, imprisonment, service of process, or the giving of testimony, especially by fleeing the jurisdiction or by hiding.  (9th ed. 2009).

Review of the record shows that, in April 1989, the Brockton District Court found the Veteran guilty of larceny over $250.  She was sentenced to a period of confinement, restitution, and probation until April 1994.  On November 27,1990, the Brockton District Court found the Veteran in default of the judgment and issued a warrant, including for violation of probation.  

In October 2007, the RO received notice of an outstanding felony warrant for the Veteran from the VA Office of the Inspector General (OIG).  The warrant had been issued in Brockton, Massachusetts, on November 27, 1990, for larceny over $250.

In January 2008, the White River Junction, Vermont, RO notified the appellant that VA had been advised by law enforcement authorities that she had been identified as a fugitive felon because she was the subject of an outstanding felony warrant issued on November 27, 1990 in Brockton, Massachusetts.  She was also notified that, if VA does not receive evidence establishing that the warrant has been cleared within 60 days, VA is required to stop her compensation or pension benefits effective as of the later of the date of the warrant or December 27, 2001, the effective date of the fugitive felon provisions of Public Law 107-103.  Thereafter, in a September 2008 letter, the White River Junction RO notified the appellant that her benefits had been terminated from December 27, 2001 based on the determination that she was a fugitive felon from that date.  

In March 2008, the Veteran submitted an April 10, 2002 letter from the Acting Governor of Massachusettes to the Massachusettes State Police, Governor's Warrant Section, withdrawing the "warrant for extradition" of theVeteran at the request of the First Assistant District Attorney, Plymouth District.  [Notably, this letter merely withdraws the warrant for extraditition, it does not clear the November 27, 1990 felony warrant or pardon the Veteran.]

In May 2009, the White River Junction RO requested confirmation from the Brockton District Court that the Veteran's warrant had been cleared (after numerous prior inquiries had verified that she still had an open warrant).  In June 2009, VA received confirmation from the Brockton District Court that the warrant had been recalled and the default removed on May 18, 2009.  In a June 2009 letter, the Veteran was notified that her VA compensation benefits were reinstated effective May 18, 2009, when the warrant was recalled and her fugitive felon status ended.  

It has been argued by and on behalf of the Veteran that the May 18, 2009 recall of the warrant was retroactive to the date of the issuance of the warrant, i.e., November 27, 1990 (thus, she was not a fugitive felon during the period from December 27, 2001 to May 18, 2009, and the overpayment resulting from the termination of her benefits during this period should be removed.)  Specifically, an August 2010 letter from the attorney who represented the Veteran in the Brockton District Court states that the warrants (including the November 27, 1990 warrant) "have been dismissed and recalled as per the agreement" with the First Assistant District Attorney of Plymouth County because "the warrants were illegal and invalid."  The attorney further states that the Veteran's case was closed and the warrant was rendered "rescinded back to the date of issuance (11/27/1990)."  The attorney explained that "[u]nderpinning the illegal warrant was the initial unfortunate circumstance of the imposition of an illegal sentence on [the Veteran] which was revised on the finding by the court that the sentence was, in fact, illegal from the outset."  Regarding the retroactive effect of the rescision of the warrant ("nunc pro tunc" language), the Veteran's attorney stated that "this is not possible due to the fact that there was no physical or property damage, and does not apply in this case."  The attorney provided no controlling authority or evidence to support these assertions.

Accordingly, an opinion as to the legal effect of the Brockton District Court May 18, 2009 recall of the 1990 warrant, removal of default, and allowance of the Motion to Revise or Revoke Stentence vis-à-vis the original, November 27, 1990, warrant, was obtained from the VA Regional Counsel for Boston, Massachusetts (Regional Counsel), in October 2011.  This opinion concludes that the May 18, 2009 action by the Brockton District Court in clearing the Veteran's warrant did not invalidate the original, November 27, 1990 warrant.  Based on records from the Brockton District Court, VA's Regional Counsel concluded that the attorney who had previously represented the Veteran misinterpreted the District Court's records.  In fact, VA's Regional Counsel obtained a Record of Criminal Case dated October 19, 2011 from the Brockton District Court which includes a September 14, 2010 entry stating that:
defendant has contacted the clerk's office a number of times over the past several months with questions regarding her warrant status and the dates that this case was in warrant status the defendant is under the impression that when her warrant was removed it was nunc pro tunc to the date it issued - it was explained to the defendant that this is not the case.  
Accordingly, since the District Court's records indicate that the warrant was not removed or recalled nunc pro tunc to the date it was issued, the Regional Counsel concluded that the warrant "was valid from the date it was issued, November 27, 1990 to May 18, 2009, the date it was recalled."  

As the Brockton District Court warrant for the Veteran's arrest after she violated the terms of her probation stemming from a felony larceny conviction in Massachusetts was valid from the date it was issued, November 27, 1990 to May 18, 2009, the date it was recalled, under 38 U.S.C.A. § 5313B(b) and 38 C.F.R. § 3.665(n), the Veteran was a fugitive felon from December 27, 2001 (the effective date of the statute barring the payment of VA compensation benefits to fugitive felons) to May 18, 2009 for VA compensation and pension purposes.  

The Veteran has testified that she was unaware of the outstanding warrant and the underlying conviction (in 1989) was a mistake (both because of mistaken identity, her being a minor at the time and due to clerical error) which was corrected when the Brockton District Court granted the Motion to Revise or Revoke Sentence.  She has also testified that she never attempted to flee prosecution or conceal her whereabouts (she was in active duty status after 1990) and she was pardoned by the Governor of Massachusetts for the underlying felony.  

In this regard, the United States Court of Appeals for Veterans Claims has held that to be found a fugitive felon on the basis of violating a condition of probation under 38 U.S.C.A. § 5313B(b)(1)(B), an adjudication of guilt is not required and actual knowledge that a warrant had been issued is irrelevant and not part of the statutory requirement.  See Mountford v. Shinseki, 24 Vet. App. 443, 448 (2011) (discussing the meaning of "fugitive felon" under 38 U.S.C. § 5313B(b)(1)).  The Court reasoned that the statutory language of § 5313B was clear and unambiguous in including the violation of a condition of probation as making one a fugitive felon.  The Court, in rejecting the Veteran's argument that conviction for a felony was required for one to be considered a fugitive felon, reasoned that had Congress intended an adjudication of guilt to be necessary, the word "conviction" would have been used, mirroring the language of 38 U.S.C. § 5313B(b)(1)(A), rather than the word "commission."  In addressing the dissent's conclusion that the Veteran could not have been a fugitive felon because he was not aware that a warrant had been issued, the Court noted that nowhere in the statute or its legislative history was there the slightest suggestion that one must have knowledge of the warrant.  Rather, the plain language of the statute very simply defined "fugitive felon" as one who violates the conditions of probation.  Thus, the circumstances of the underlying conviction (including whether she was pardoned by the Governor of Massachusetts) and whether she was aware of the outstanding warrant (so as to flee prosecution or conceal her whereabouts) is immaterial to her status as a fugitive felon for VA compensation and pension purposes.  

The appellant also argues that, once she was arrested in 2001 and the extradition warrant had been waived, the warrant was no longer in effect (she was no longer a fugitive).  However, inasmuch as the felony warrant for the Veteran was outstanding in October 2007 (when the RO received notice of the warrant from OIG), it had clearly not been cleared during the 2001 legal proceedings referred to by the Veteran.  [Notably, review of the record shows that the 2001 legal proceedings were in connection with charges against the Veteran in the state of Vermont.  At that time, the Veteran was also arrested in connection with the Massachusetts warrants (for both "fugitive-from-justice charges" (probation violation) and extradition); however, she was "arraigned and released on conditions" in connection with the probation violation warrant and the extradition warrant was subsequently withdrawn.  See December 2001 response from the Chittenden Regional Correctional Facility; In re Lambert, Vermont Supreme Court Docket No. 02-001 (March 21, 2002) and April 10, 2002 letter from the Acting Governor of Massachusettes.]  Thus, although the Veteran may have been arrested in the state of Vermont on the November 27, 1990 Massachusetts warrant for probation violation; she was "arraigned and released on conditions" and did not clear the November 27, 1990 Massachusetts warrant until May 18, 2009.  Thus, the November 27, 1990 Massachusetts warrant had remained outstanding when it was discovered by OIG in October 2007.  

Review of the record shows that the Veteran has relied on VA's Adjudication Procedure Manual (M21-1MR, Part X, Chapter 16) in support of her arguments that she was not a fugitive felon at the time her benefits were suspended (including the contention that she could not be held in fugitive felon status once she was apprehended in 2001 on the November 27, 1990 Massachusetts warrant for probation violation.)  The Board observes, however, that it is not bound by any of the provisions found in the M21-MR.  See 38 C.F.R. § 19.5.  The provisions of the M21-MR do not have the force of law and are not binding on the Board unless the Court specifically determines that the provision(s) at issue are substantive in nature.  The Court has not reached this determination with respect to the M21-MR provision at issue here.  In other words, there is no published, precedential decision of the Court which holds that M21-MR, Part X, Chapter 16, is a substantive rule which is binding on the Board.  Therefore, at this point, the Board has no choice but to follow the statute, regulation, and relevant caselaw.

Finally, the Veteran has also submitted other Board decisions to support her claim.  However, Board decisions have no precedential value; rather, each case is decided based on the specific facts of that case.

Review of the record also shows that the Veteran has made numerous false statements in connection with her claim which are self-serving and simply not credible.  For example, she has testified that she was a juvenile at the time of the conviction for the charges underlying the November 27, 1990 warrant.  However, based on the date of her birth in February 1964 (as identified in her military personnel file) and the April 1989 judgment date; the Veteran was over 25 years old.  [She also states the underlying arrest occurred in 1986, but she still would have been an adult at that time.]  She has also testified that she was pardoned by the Governor of Massachusetts; however, the record shows that the Acting Governor of Massachusettes merely withdrew the extradition warrant.  There is no evidence to suggest that she was pardoned for the underlying charges.  The Veteran's false assertions also include the loss of custody of her children as a result of losing her VA compensation benefits; however, the record clearly shows that her children were in foster care in early 2000; thus, prior to her Vermont arrest in 2001 and the suspension of her benefits by VA in 2008, retroactive to December 27, 2001.  Given the history of inconsistencies and falsehoods put forth by the Veteran, the Board cannot find any of her assertions regarding her fugitive felon status credible.  Notwithstanding the Veteran's false assertions, inasmuch as the law is controlling in this case, the Board will not belabor her lack of credibility.  

Finally, in rejecting the evidence supporting her assertion that she was not a fugitive felon from the time her VA benefits were suspended on December 27, 2001, the Veteran has argued that VA has not exercised discretion in resolving the benefit of the doubt in her favor.  However, as noted above, the Board is bound by the applicable statute and regulations and is without authority to grant the benefit sought by the appellant.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 19.5.

The Board finds she is considered to have been a fugitive felon during the period from December 27, 2001 to May 18, 2009, for VA compensation and pension purposes.  Consequently, the appeal is denied.


ORDER

The Veteran is considered to have been a fugitive felon during the period from December 27, 2001 to May 18, 2009, for VA compensation and pension purposes.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


